Exhibit PNM RESOURCES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, 2008 2007 2006 2005 2004 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 97,691 $ 81,638 $ 84,773 $ 66,042 $ 34,488 Amortization of debt premium, discount and expenses 6,386 6,566 4,729 3,962 3,036 Other interest 28,967 32,242 44,918 13,734 1,976 Estimated interest factor of lease rental charges 17,632 19,308 19,235 19,934 18,843 Interest capitalized 8,301 10,419 6,128 3,626 2,445 Preferred dividend requirements of subsidiaries 685 556 798 4,063 881 Total Fixed Charges $ 159,662 $ 150,729 $ 160,581 $ 111,361 $ 61,669 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ (395,560 ) $ 63,112 $ 164,018 $ 76,502 $ 107,060 (Earnings) Loss of equity investee 29,687 (7,581 ) - - - Earnings from continuing operations before income taxes andinvestee earnings (365,873 ) 55,531 164,018 76,502 107,060 Fixed charges as above 159,662 150,729 160,581 111,361 61,669 Interest capitalized (8,301 ) (10,419 ) (6,128 ) (3,626 ) (2,445 ) Preferred dividend requirements of subsidiaries (685 ) (556 ) (798 ) (4,063 ) (881 ) Earnings Available for Fixed Charges $ (215,197 ) $ 195,285 $ 317,673 $ 180,174 $ 165,403 Ratio of Earnings to Fixed Charges N/M * 1.30 1.98 1.62 2.68 * The ratio of earnings to fixed charges for the year ended December 31, 2008 is not meaningful since earnings available for fixed charges is negative.The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $374.9 million for the year ended December 31, 2008.
